Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claim(s) 16-22, drawn to an  apparatus for filling containers with a filling material, said apparatus comprising a filling element, said filling element comprising a fluid channel through which liquid filling- material provided by a filling-material tank flows, a liquid valve in said fluid channel, a discharge opening downstream of said liquid valve for discharging said filling material into a container with said liquid valve opened, and a gas channel having a gas opening through which gas flows into said container, and a gas valve that controls flow of gas through said gas channel, wherein said gas opening either extends into or faces said container during filling thereof, and wherein said gas valve is configured to transition between a plurality of discrete states, said states comprising a fully-open state,  a closed state, and at least one partially-open state.
	
	Group II, claim(s) 23-28, drawn to  a method comprising for using a filling element that comprises comprising a fluid channel through which liquid filling-material provided by a filling-material tank flows, a liquid valve in said fluid channel, a discharge opening downstream of said liquid valve for .
	
	Group III, claim(s) 29-31, drawn to  a method comprising for using a filling element that comprises comprising a fluid channel through which liquid filling-material provided by a filling-material tank flows, a liquid valve in said fluid channel, a discharge opening downstream of said liquid valve for discharging said filling material into a container with said liquid valve opened, and a gas channel having a gas opening through which gas flows into said container, and a gas valve that controls flow of gas through said gas channel, wherein said gas opening either extends into or faces said container during filling thereof, and wherein said gas valve is configured to transition between a plurality of discrete states, said states comprising a fully-open state, a closed state,  and at least one partially-open state, said method comprising pressurizing said container with a pressurizing gas, opening said liquid valve, and opening said gas valve, whereby said filling material drawn from said tank and flowing via said gas channel through said discharge opening and into said container displaces pressurizing gas that is in said container through said gas channel, wherein, while said container is being filled with said filling material, causing said gas valve to transition into said partially-open state for at least a portion of time during .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical features of a filling element, a fluid channel, a filling-material tank, a liquid valve, a discharge opening, a gas channel, and a gas valve configured to transition between a fully-open state, a closed state, and at least one partially-open state, these technical features are not special technical features as they do not make a contribution over the prior art in view of either DE 102015118612Al.  
DE 102015118612Al discloses a filling element (1), a fluid channel (para 43, lines 338-343), a filling-material tank (12), a liquid valve (24), a discharge opening (20), a gas channel (3), and a gas valve (4) configured to transition between a fully-open state, a closed state, and at least one partially-open state (para 7, lines 61 – 86).
Examiner further notes that DE 60307504T2, and DE 102013102611Al also disclose these technical features.
A telephone call was made to Attorney Lichauco on 22 November 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753